Citation Nr: 0519258	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  04-23 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a heart disorder.

2.  Entitlement to service connection for a heart disorder.

3.  Entitlement to an initial compensable rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from August 1972 to June 1993.

This case comes before the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  In that decision, the RO, among other things, 
denied the veteran's petition to reopen his previously denied 
claim for a heart disorder and granted his claim for service 
connection for bilateral hearing loss, assigning a 
noncompensable (i.e., 0 percent) evaluation.  The veteran 
disagreed with the noncompensable evaluation, and has 
continued to do so.

The veteran testified at a February 2005 Travel Board hearing 
before the undersigned Veterans Law Judge (VLJ) of the Board.  
At that time, it was agreed that the only two issues 
developed for appellate review were those listed above 
(Hearing transcript, p. 2).

In the decision below, the Board will reopen the claim for 
service connection for a heart disorder.  However, as 
additional development is necessary before deciding the 
reopened claim, that claim is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In April 1994, the RO denied the veteran's claim for 
service connection for a heart disorder, then characterized 
as recurrent cardiac-related chest pain.  Although notified 
of that decision, and apprised of his procedural and 
appellate rights, the veteran did not appeal.

2.  Some of the additional evidence received since that April 
1994 decision, however, is neither cumulative nor redundant, 
relates to an unestablished fact necessary to substantiate 
the claim, and raises a reasonable possibility of 
substantiating the claim.

3.  The evidence of record reflects that the veteran has 
level I hearing acuity in his right ear and level II hearing 
acuity in his left ear.


CONCLUSIONS OF LAW

1.  The RO's April 1994 decision denying the claim for 
service connection for a heart disorder is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 
20.200, 20.302(a), 20.1103 (2004).

2.  The evidence received since that April 1994 decision is 
new and material and, therefore, sufficient to reopen the 
claim for service connection for a heart disorder.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).

3.  The schedular criteria for a compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), as 
codified at 38 U.S.C.A. § 5100 et seq. (West 2002), became 
effective on November 9, 2000.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.

In Pelegrini v. Principi, 18 Vet. App. 112, 115, 119 (2004) 
(Pelegrini), the United States Court of Appeals for Veterans 
Claims (Court) revisited the notice requirements imposed upon 
VA by the VCAA.  The Court addressed both the timing and 
content of these notice requirements.  Id. at 119-121.

The Pelegrini Court held that VCAA notice must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 115, 120.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005).  The RO met this 
requirement here.  After the veteran filed his March 2002 
claims, the RO sent the veteran a November 2002 VCAA letter.  
The RO did not take any adjudicative action until its 
December 2002 rating decision that the veteran appealed to 
the Board.  Thus, in compliance with Pelegrini, the RO 
provided VCAA notification to the veteran prior to its 
initial adjudicative action on his claims.

The Court in Pelegrini  also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  See also Mayfield, 19 
Vet. App. at 110.  This new "fourth element" of the notice 
requirement comes from the language of 
38 C.F.R. § 3.159(b)(1) (2004).  Mayfield, 19 Vet. App. at 
110, 126; Pelegrini, 18 Vet. App. at 121.  According to VA's 
Office of General Counsel, Pelegrini did not require that 
VCAA notification contain any specific "magic words," and 
allowed for the VCAA notification requirements to be 
satisfied by a document such as a statement of the case (SOC) 
or supplemental SOC (SSOC), as long as the document meets the 
four content requirements listed above.  VAOPGCPREC 7-2004, 
at 3.  See also Mayfield, 19 Vet. App. at 126 ("Although the 
Secretary could most efficiently and fully comply with 
§3.159(b)(1) by using the exact language of the regulation in 
any notice provided to a claimant, there is no requirement 
that the precise words of the regulation be included for 
notice to be complying").

These requirements were met in this case.  The RO's November 
2002 letter told the veteran what the evidence had to show in 
order to establish entitlement to both service connection and 
an increased rating.  The letter also indicated the 
information or evidence needed from the veteran and the 
respective responsibilities of the veteran and the RO in 
obtaining it.  The RO also told the veteran to promptly send 
additional information, including evidence of recent 
treatment for the conditions for which he was claiming 
benefits, and wrote: "Tell us about any additional 
information or evidence that you want us to try to get for 
you."  Thus, reading the letter as whole, it substantially 
complied with the all of the elements of the notice 
requirement, including the fourth element.  See Mayfield, 19 
Vet. App. at 127.

The Board notes that the November 2002 VCAA letter did not 
specifically identify the petition to reopen the claim for 
service connection for a heart disorder and the claim for 
service connection for bilateral hearing loss (as it then 
was), although it did list other claims being raised at that 
time.  However, as the Board will reopen the claim for 
service connection for a heart disorder, the veteran was not 
prejudiced by its absence from the list of claimed disorders.  
And as to the bilateral hearing loss claim, any error in not 
including this claim on the list was harmless, because the 
veteran has not indicated with any degree of specificity the 
evidence he would have provided or requested VA to obtain had 
this claim been listed, or how any lack of notice or evidence 
affected the essential fairness of the adjudication.  
Mayfield, 19 Vet. App. at 121.  Indeed, the RO afforded the 
veteran a December 2002 VA-authorized audiology examination, 
which was the basis on which it granted the claim for service 
connection for this disorder, and which provided the 
appropriate audiological information from which the RO was 
required to assign its evaluation.  And, the RO included the 
text of VCAA implementing regulation 38 C.F.R. § 3.159 in its 
May 2004 SOC, which listed the issue of entitlement to an 
increased evaluation for the veteran's bilateral hearing loss 
(2004).  Cf. Valiao v. Principi, 17 Vet. App. 229, 232 (2003) 
(noting Board's failure to discuss whether RO's decision and 
SOC satisfied VCAA requirements in the absence of letter 
explaining VCAA).  

In addition, all identified treatment records have been 
obtained, and there is no indication that any other records 
exist that should be requested, or that any pertinent 
evidence was not received.  The RO thus complied with the 
VCAA's preliminary duty to assist provisions and their 
implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claim for an initial compensable evaluation for 
bilateral hearing loss as well as his petition to reopen his 
claim for service connection for a heart disorder.


The Petition to Reopen

Pursuant to 38 U.S.C.A. § 5108 (West 2002), the Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Kightly v. Brown, 6 Vet. App. 200 (1994).  Only evidence 
presented since the last final denial on any basis (either 
upon the merits of the case, or upon a previous adjudication 
that no new and material evidence had been presented) will be 
evaluated, in the context of the entire record.  Evans v. 
Brown, 9 Vet. App. 273 (1996).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held 
that the Board must first determine whether the appellant has 
presented new and material evidence under 38 C.F.R. § 
3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108.  Then, if new and material evidence 
has been submitted, the Board may proceed to evaluate the 
merits of the claim, but only after ensuring that VA's duty 
to assist has been fulfilled.  See Vargas-Gonzalez v. West, 
12 Vet. App. 321, 328 (1999).

The VCAA and implementing regulations revised the definition 
of what constitutes new and material evidence, and this new 
definition applies to claims, such as this one, that were 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45,630 
(Aug. 29, 2001) (codified at 38 C.F.R. § 3.156(a)).  
According to the revised 38 C.F.R. § 3.156(a), new evidence 
means existing evidence not previously submitted to agency 
decisionmakers, and material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence must not 
be cumulative or redundant of evidence previously on file at 
the time of the last denial and must raise a reasonable 
possibility of substantiating the claim.  See 38 C.F.R § 
3.156(a) (2004).

In April 1994, the RO denied the veteran's claim for service 
connection for recurrent cardiac-related chest pain.  He was 
notified of that decision and apprised of his procedural and 
appellate rights, but he did not timely appeal.  The 
unappealed April 1994 decision became final and binding based 
on the evidence then of record.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 20.200, 20.302(a), 20.1103 
(2004).  And, because the veteran did not appeal that 
decision, there must be new and material evidence since that 
decision to reopen this claim and warrant further 
consideration of it on a de novo basis.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2004).

Although the petition to reopen has been characterized as one 
relating to service connection for a heart disorder, it 
involves the same symptoms as the previously denied claim for 
cardiac-related chest pain, and therefore will be treated, as 
it was at the Travel Board hearing (p. 2), as a petition to 
reopen the old claim rather than as a new claim.  In the RO's 
April 1994 decision, it noted the veteran's history of 
complaints of chest pain, but stated that his multiple heart-
related tests in the years since service, including a normal 
ECG, indicated normal sinus rhythms, no enlargement, and no 
murmur.  Thus, the denial was based at least in part on the 
absence of a heart disorder at that time.  See, e.g., Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of present disability 
there can be no valid claim.").  Since the April 1994 
decision, there has been abundant evidence of a heart 
disorder, including: a January 2001 radiology report 
diagnosing borderline cardiomegaly; a January 2001 
echocardiogram showing moderate aortic insufficiency, 
calcification of the mitral valve consistent with old 
rheumatic infection, mild to moderate mitral stenosis, and 
slight left atrial enlargement; a May 2002 hematology 
consultation note indicating myocardial infarction; and a 
January 2004 letter from Dr. "G.M." noting a history of 
mitral stenosis status post mitral valvuloplasty and 
thromboembolic occlusion right popliteal artery with 
paroxysmal atrial fibrillation necessitating lifelong 
Coumadin.

This new evidence relates to an unestablished fact necessary 
to substantiate the claim, i.e., the existence of a current 
heart disorder, and is neither cumulative nor redundant.  
Moreover, this evidence raises a reasonable possibility of 
substantiating the claim, because it indicates, along with 
service medical records (SMR) heart-related notations and 
tests including an abnormal EKG at the time of separation, 
that the current heart disorder may be related to service.  
Thus, the evidence submitted since the April 1994 denial is 
new and material, warranting reopening of the veteran's claim 
for service connection for a heart disorder.


Entitlement to an Initial Compensable Evaluation for 
Bilateral Hearing Loss

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2004).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2004).

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2004).  Under these criteria, 
evaluations of bilateral hearing loss range from 0 to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of two types of tests: controlled 
speech discrimination tests and pure tone hearing threshold 
level tests.  The average puretone hearing threshold level 
combined with the speech discrimination percentage is used to 
determine the Roman numeral designation for hearing 
impairment from Tables VI and VII.  38 C.F.R. § 4.85(a), (d) 
(2004).

Table VI, "Numeric Designation of Hearing Impairment Based on 
Puretone Threshold Average and Speech Discrimination," is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based on a combination of the percent 
of speech discrimination (horizontal rows) and the pure tone 
threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and pure tone threshold average 
intersect. 38 C.F.R. § 4.85(b) (2004).

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing, while the vertical columns represent the ear having 
the poorer hearing.  The percentage evaluation is located at 
the point where the row and column intersect. 38 C.F.R. § 
4.85(e) (2004).

On the December 2002 VA-authorized audiological evaluation, 
the veterans' pure tone thresholds, in decibels, were as 
follows:

Hertz
1,000
2,000
3,000
4,000
Average
Right 
ear
30
35
35
40
35
Left ear
25
35
35
45
35

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 88 percent in the left ear.

The 92 percent speech recognition and 35-decibel threshold 
average in the right ear result under Table VI in a numeric 
designation of I.  The 88 percent speech recognition and 35-
decibel threshold average in the left ear result in a numeric 
designation of II.  When the poorer, left ear designation of 
II is combined with the better, right ear designation of I, 
in Table VII, the result is a noncompensable, or 0 percent, 
evaluation.  Although the veteran testified as to the 
severity of his hearing impairment at the February 2005 
Travel Board hearing (hearing transcript, pp. 16-21), the 
assignment of a disability rating for hearing impairment is 
derived by a "mechanical" (i.e., nondiscretionary) 
application of the numeric designations tabulated after 
audiometric evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  And in this 
particular case, the numeric designations obtained of level I 
hearing in the right ear and level II in the left ear simply 
do not warrant the assignment of a compensable rating.

As the preponderance of the evidence reflects that the 
noncompensable evaluation is the correct application of the 
tables in the applicable regulations, the benefit-of-the-
doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004); Alemany v. 
Brown, 9 Vet. App. 518, 519-20 (1996).  Furthermore, although 
the veteran timely appealed the initial assignment of the 
noncompensable evaluation, there is no evidence that he had 
compensable hearing loss at any time since service connection 
was granted for this disability; he is therefore not entitled 
to a "staged" rating.  See Fenderson v. West, 12 Vet. 
App. 119, 125-26 (1999).  The veteran's claim for an initial 
compensable rating for bilateral hearing loss must therefore 
be denied.


ORDER

The petition to reopen the claim for service connection for a 
heart disorder is granted.

The claim for an initial compensable rating for bilateral 
hearing loss is denied.


REMAND

One of the provisions of the VCAA, 38 U.S.C.A. § 5103A(d) 
(West 2002), provides that VA will obtain an examination or 
opinion if the information and competent lay or medical 
evidence reflects the existence of current disability or 
persistent or recurrent symptoms of disability that may be 
associated with military service, but the record does not 
contain sufficient medical evidence to decide the claim.  See 
also 38 C.F.R. § 3.159(c)(4) (2004); Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).

As noted above, there is evidence that the veteran has had a 
heart disorder for at least several years, and there are 
multiple heart-related notations in the SMRs, including an 
abnormal EKG at the time of separation from service.  
However, neither the December 2002 VA-authorized internal 
medicine evaluation nor any other medical evidence contains 
an opinion as to the likelihood that the current heart 
disorder is related to service.  Consequently, a VA or VA-
authorized examination is necessary to obtain such an 
opinion.  In addition, the RO did not refer to the issue of 
service connection for a heart disorder in its November 2002 
VCAA letter, and it should therefore notify the veteran of 
the application of the VCAA to this claim.

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Notify the veteran of the application 
of the VCAA to his claim for service 
connection for a heart disorder, 
including all elements of the duties to 
notify and assist as discussed above.

2.  Ask the veteran to provide the names 
and addresses of any private clinical 
sources and approximate dates of 
treatment or evaluation relating to his 
heart since January 2004, and to sign and 
submit the appropriate consent forms to 
release the medical records of any 
private care provider he identifies.

3.  After any additional evidence has 
been obtained, schedule the veteran for a 
VA or VA-authorized cardiology 
examination to determine the etiology of 
his heart disorder.  The claims folder 
must be made available to the examiner, 
and the examiner is asked to indicate 
that he or she has reviewed the claims 
folder.  All necessary testing should be 
done and the examiner should review the 
results of any testing prior to 
completion of the examination report.

The examiner should first describe the 
precise nature of the veteran's heart 
disorder.  Then, the examiner should 
indicate whether it is at least as likely 
as not that this heart disorder is 
related to cardiovascular complaints and 
symptoms noted in service, or otherwise 
related to service.  If no opinion can be 
rendered, an explanation should be set 
forth discussing why a response is not 
possible or feasible.

The examination report should be 
completely legible.  If an examination 
form is used to guide the examination, 
the submitted examination report must 
include the questions to which answers 
are provided.

4.  Then, review any additional evidence 
submitted and readjudicate the appellate 
issues, under all appropriate statutory 
and regulatory provisions and legal 
theories.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a SSOC.  No action by the veteran is required until he 
receives further notice.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this case, pending completion of the requested 
development.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


